DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JANINE RHODES,
                             Appellant,

                                    v.

                         DANIEL C. RHODES,
                              Appellee.

                              No. 4D17-3220

                          [November 21, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No. 15-6772
FMCE (41).

    Michelle R. Walsh of the Law Offices of Michelle Walsh, P.A., Miami,
for appellant.

  Mark A. Levy, Kenneth A. Gordon, and Brent V. Trapana of Brinkley
Morgan, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.